Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to because in fig. 1, “3e” (flexible cable) should be “3c”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because of the following informalities:
a.	Throughout the specification, “switch gear” should be “switchgear”;
b.	Para. [0023], lines 3, 9, and 10, “electrical power devices 4d” should be “first electrical power devices 4d”;
c.	Para. [0026], lines 1 and 2, “1 b” should be “1b”; and
d.	Para. [0032], each reference numeral should be on its own line.  2, 2a, 2d, 4d and 7 are not on separate lines.
Appropriate correction is required.
Claim Objections
Claims 1-12 are objected to because of the following informalities: Throughout the claims, “switch gear” should be “switchgear.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
and a front panel interface” or to “a manual control switch and/or a display panel and/or an optical or acoustical indicator and a front panel interface” (emphasis added)?      
b.	Claim 6 line 3 and Claim 4, lines 4-5 each require “a front panel indicator.”  Are these two different front panel indicators required by claim 6; or should the “front panel indicator” of claim 6 have antecedence in “a front panel indicator” of claim 4?
c.	The term "low" in claims 11 and 12 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  When is the voltage low and when is the voltage not low?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, and 10-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Merkel (US 2007/0052298) and Feldmeier (US 8,810,998).

With respect to Claims 7, 8, 10 and 11, Merkel further teaches the control circuits and auxiliary circuits contained in the second control- and auxiliary circuit housing are electrically connected (¶[0007], l. 4, bus system) to a module control interface (¶[0007], ll. 5-6) so as to exchange control data with a control console (¶[0007], l. 7) (claim 7), the module control interface comprises a snap-in plug (¶[0032], l. 2) which is located at a rear side (8) of the switch gear module housing (claim 8), a switch gear cabinet (102), comprising: the switch gear module according to claim 1 (see rejection of claim 1 above) (claim 10) and the switch gear module comprises a low voltage (¶[0001], ll. 2-3) switch gear module (1) (claim 11).  
With respect to Claim 12, Merkel discloses the claimed invention including a low voltage (¶[0001], ll. 2-3) switch gear module (1).  Merkel fails to disclose the switch gear cabinet comprises a low voltage switch gear cabinet.  Feldmeier teaches the switch gear cabinet comprises a low voltage (col.3, l. 14) switch gear cabinet (102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Merkel with the cabinet of Feldmeier for the purpose of holding multiple ones of switch gear module that form a coordinated system.  
Claims 2 and 3 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Merkel (US 2007/0052298), Feldmeier (US 8,810,998) and Li (US 10,594,246).
Merkel and Girard disclose the claimed invention except for the control- and auxiliary circuit housing comprises mechanical holding elements configured to 
Claims 4-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Merkel (US 2007/0052298), Feldmeier (US 8,810,998) and Bullock (US 8,727,456).
Merkel and Girard disclose the claimed invention except for a front wall and a front panel which is configured to be mounted at the front wall, wherein the front panel carries at least one front mounted electrical device comprising a manual control switch and/or a display panel and/or an optical or acoustical indicator and a front panel interface configured to electrically connect the front mounted electrical device of the front panel to the control circuits and/or auxiliary circuits inside the control- and auxiliary circuit housing (claim 4), the front panel is mounted in a recess formed in the front wall 
Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Merkel (US 2007/0052298), Feldmeier (US 8,810,998) and Boulanger (US 4,681,386).
Merkel and Feldmeier disclose the claimed invention except for the snap-in plug comprises a spring biased locking element comprising a lever which is configured to lock the snap-in plug when plugged into a complementary plug housing of a switch gear cabinet, the snap-in plug being releasable by acting on the locking element from inside the switch gear module housing.  Boulanger teaches the snap-in plug (fig. 3, 40) comprises a spring biased locking element (44) comprising a lever (44) which is configured to lock the snap-in plug when plugged into a complementary plug housing (10) of a cabinet (60 and col. 5, ll. 1-4), the snap-in plug being releasable (col. 4, ll. 67-68) by acting on the locking element.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Merkel and Feldmeier with the locking snap-plug of Boulanger for purpose of providing “an electrical connector capable of providing enhanced and reliable coupling to a matching connector” (col. 2, ll. 2-3).  Boulanger fails to specifically disclose the snap-in plug being releasable by acting on the locking element from inside the switch gear module housing.  Merkel teaches the snap-in plug being inside (see fig. 1) the switch gear module housing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 8,957,334 discloses control circuit housing with a front panel having a display panel.  US 7,419,394 discloses a plug-in connector for a control circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





RJH  10/23/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835